COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      William Perry v. Vickie Reams Perry

Appellate case number:    01-16-00156-CV

Trial court case number: 12-05-21470

Trial court:              County Court at Law of Waller County

        Appellant, William Perry, is appealing from a post-judgment order granting a motion to
appoint a receiver. The order was signed on January 21, 2016. Perry filed his notice of appeal
on February 17, 2016. On the same date, Perry filed a motion for extension of time to file his
notice of appeal in case this is an accelerated appeal. This is not an accelerated appeal and thus,
the notice of appeal was timely filed. See Nwabuisi v. Mohamadi, No. 04-14-00363-CV, 2015
WL 4554332 at *3 (Tex. App.—San Antonio July 29, 2015, pet. denied) (citing Thor v. Black,
443 S.W.3d 170, 179 (Tex. App.—Corpus Christi 2013, no pet.) (holding that orders such as
turnover orders appointing receiver are final, appealable orders). We dismiss as moot the motion
for extension of time to file the notice of appeal.
        It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually

Date: April 5, 2015